DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over de Avila Ribas et al. (US 2018/0102464, hereinafter referred to as "de Avila Ribas").
Regarding claims 1, 4-6, and 8-15, de Avila Ribas teaches a lead-free solder alloy including, in wt. % (claim 2): 
Element
Instant claims  
de Avila Ribas Ranges
Relationship
Ag
2.4-2.6% (claims 1, 12)
≤10%
Encompassing

2.5% (claims 4, 13)


Cu
0.2-0.8% (claim 1)
≤3%
Encompassing

0.5-0.8% (claims 5, 12)



0.75% (claims 6, 13)


Bi
1.5-5% (claims 1, 12)
≤10%
Encompassing

3.0% (claims 8, 13)



1.5-3.2% (claims 14, 15)


Co
0.001-0.2% (claim 1)
≤1%
Encompassing

0.03-0.05% (claims 9, 12)



0.03% (claims 10, 13)


Sb
0.03-0.07% (claims 1, 12)
≤4%
Encompassing

0.05% (claims 11, 13)


Sn and impurities
balance
balance
-

	
	Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, de Avila Ribas teaches additions of Bi and Sb to an Sn based matrix contribute to strengthening 
It is noted that the solder alloy of de Avila Ribas requiring contents of Ag, Cu, Sn, Bi, and Sb, as well as at least one element selected from a list including Co and all other additions being optional, is seen to render obvious the instant alloy consisting of Ag, Cu, Sn, Bi, Sb, and Co. 

Response to Arguments
Applicant's arguments filed 02/18/2022 with regards to the rejections under 35 U.S.C. 103 over de Avila Ribas have been fully considered but they are not persuasive.
First, Applicant argues that the disclosure of de Avila Ribas encompasses a genus covering millions of alloys having anywhere from 5 to 26 metals, while claim 1 defines an alloy that consists of 6 components. Applicant submits that although the reference lists the 6 components listed in claim 1 as options, de Avila Ribas does not describe such an alloy containing each of these components, and, more particularly, the reference does not describe an alloy that consists of the 6 components (i.e., containing the components in the absence of nickel). The Examiner does not concur. The disclosure of de Avila Ribas teaches a lead-free, tin-based solder alloy requiring 5 of the 6 elements of the claimed solder alloy (Ag, Cu, Bi, Sb, and Sn), followed by the inclusion of one additionally required element from a list of only 6 additional elements, including Co (claim 2). All other listed elements are optional and therefore, no other th component. Therefore, an alloy consisting of only Ag, Cu, Bi, Co, Sb, and Sn as claimed is one of only 6 possible combinations of the required elemental combinations for the alloy, and de Avila is seen to reasonably render obvious a solder alloy consisting the 6 components as claimed. 
Applicant continues that the broad, uninstructive disclosure that does not specifically call out an alloy consisting of the 6 metals togethers as defined in claim 1 is insufficient to establish a prima facie case of obviousness per MPEPE 2144.05 and 2144.08, particularly, that the prior art reference discloses a broad genus encompassing an indeterminate number of possible alloys and is not sufficient by itself to render obvious the claimed species. As noted above, the disclosure of de Avila Ribas is not as broad as alleged by Applicant with respect to arriving at the claimed alloy in considering that there are only 6 possible combinations of required elements, each of which already require 5 of the 6 elements required by the claimed alloy. Additionally, de Avila Ribas teaches advantages to including Bi and Sb in the Sn-based alloy for strengthening of the alloy microstructure, and additions from a list of only 7 elements including Ag, Cu, and Co as being effective for improving mechanical strength by precipitation strengthening [0104], such that one of ordinary skill in the art would have been further motivated to select an Ag-Cu-Bi-Co-Sb-Sn alloy from the disclosed list. 
Applicant further contends that each of the 15 working examples in de Avila Ribas include nickel, accordingly, where there is a specific disclosure, one skilled in the art would not be directed to the claimed combination of components, but rather, would be directed away from the claimed composition as nickel is excluded from the claimed alloys. The Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Applicant argues that de Avila Ribas includes no teaching regarding incorporating silver within the claimed concentration range as the lowest silver content specifically taught by the reference, per the examples, is 3.63 wt%, and well above the claimed range of 2.4-2.6 wt%. The Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). The silver range in de Avila Ribas of 10 wt% or less (claim 2) encompasses and renders obvious the claim ranged. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, de Avila Ribas teaches compositional benefits over the entirety of the silver range [0104], such that one of ordinary skill in the art would be motivated to select any silver content within the disclosed range, including those shared with the claimed range. Additionally, Applicant has provided no evidence of a criticality 
Applicant argues that the teachings from the alloy examples in de Avila Ribas with regards to a cobalt content, and therefore the only specific teachings of incorporating cobalt, are not relevant to the claimed alloy as all of the examples include nickel, which is not included in the claimed alloys, and none of the alloy examples include antimony, which is required in the claimed alloys. The Examiner notes that the examples in de Avila Ribas are not relied upon for teaching the claimed cobalt content. Furthermore, the disclosure of an alloy requiring only 6 elements, 5 of which are predetermined, and the remaining being selected from a list of only 6 elements, including cobalt (claim 2), is seen to be a specific teaching for incorporating cobalt. 
Applicant argues that the only example alloy in de Avila Ribas including antimony (Alloy P) includes twice the upper limit of the claimed concentration range for antimony, and thus teaches away from the claimed invention. Applicant continues that the only example alloy including antimony also includes nickel, thus the specific teachings regarding antimony are not relevant to the claimed alloys that consist of the other 5 listed elements along with antimony, excluding nickel. The Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). The antimony range in de Avila Ribas of 4 wt% or less (claim 2) encompasses and renders obvious the claim ranged. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is 
It is further noted that throughout Applicant’s arguments, the examples in de Avila Ribas are pointed to for teaching away from the claimed alloy when containing additionally elements (i.e., Ni) or compositional amounts outside of the claimed range (Ag, Sb). However, the examples are also alleged as being irrelevant to the claimed alloy when containing elements shared with the claimed alloy and/or within the same compositional amounts as claimed (Bi content in example alloys A-M, P, CU content in example alloys A-P, and Co content in examples alloys F and M, Sb included in example alloy P). The Examiner notes that the examples cannot simultaneously be relied upon for both teaching away from and being irrelevant to the claim alloy when considering the suggestive power of the reference. Regardless, it is the disclosure at claim 2 in de Avila Ribas that is relied upon as rendering obvious the claimed alloy, and not the examples alone. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736